Citation Nr: 1821115	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PSTD). 

2.  Entitlement to a rating in excess of 50 percent for PTSD. 

3.  Entitlement to a compensable rating for bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions from February 2012, March 2015 and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


REMAND

The Board finds that additional development is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for a sleep disability, the Veteran was provided a VA examination in February 2012 to assess the nature and etiology of any sleep disability.  The Board finds that the 2012 VA examination to be incomplete.  In that examination, the examiner did not explicitly address whether the diagnosed sleep apnea was related to any aspect of active service. While the examiner concluded that the diagnosed sleep apnea was not etiologically related to service-connected PTSD, the examiner did not opine regarding any potential relationship between sleep apnea and the Veteran's service, or whether any sleep disorder was aggravated by a service-connected disability.  Therefore, the Board finds that examination to be incomplete and further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Lewinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claims for increased ratings for hearing loss and PTSD, the Veteran was provided the most recent VA examination in May 2015, nearly three years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of worsening of hearing loss and PTSD, to specifically include during hearing testimony, were explicitly expressed by the Veteran.  

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of hearing loss and PTSD.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for hearing loss and PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The issues on appeal that are being remanded are inextricably intertwined with the issue of entitlement to TDIU as the claim for TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Therefore, the claim for TDIU must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for a VA examination of the claimed sleep disability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is as likely as not (50 percent or greater) that any diagnosed sleep apnea or insomnia disability is related to active service or any incident of active service.  The examiner should also opine whether it is as likely as not (50 percent or greater) that any diagnosed sleep disability is etiologically related to or caused by any service-connected disability, to include a service-connected back disability or mental disorder, or any treatment for service-connected disabilities, including any mental disorders.  The examiner should also opine whether it is as likely as not (50 percent or greater) that any diagnosed sleep disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include a service-connected back disability or mental disorder, or any treatment for service-connected disabilities, including any mental disorders.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of a psychiatric disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report. The examiner should opine as to the level of occupational and social impairment due to PTSD, and should describe the symptoms that cause those levels of impairment.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service­ connected disabilities of PTSD, tinnitus, and hearing loss.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service­ connected disabilities.

5.  Schedule the Veteran for a VA audiology examination. The examiner must review the claims file and should note that review in the report.  The examiner should provide audiometric findings and administer the Maryland CNC word test to obtain speech recognition scores.  The examiner should describe the functional effects of the Veteran's hearing loss on everyday life, to include employment.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

